Citation Nr: 1626852	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-25 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for skin problems/disorder, to include a rash and sun spots.

3.  Entitlement to service connection for bilateral heel spurs.

4.  Entitlement to service connection for headaches, claimed as migraines.

5.  Entitlement to service connection for dizziness/vertigo.

6.  Entitlement to service connection for bilateral leg pain, to include varicose veins.

7.  Entitlement to service connection for chronic fatigue syndrome (CFS), also claimed as sleep problems and low energy.

8.  Entitlement to service connection for lumbar spine disability.

9.  Entitlement to an initial rating in excess of 30 percent for generalized anxiety disorder (GAD).

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active duty service from July 1976 to March 1988,  and from September 1990 to April 1991 with additional National Guard Service.  The Veteran had documented service in Southwest Asia from November 5, 1990 to April 14, 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from July 2012 and December 2012 rating decisions. 

In a July 2012 rating decision, the RO, inter alia, denied service connection for bilateral hearing loss; a skin disorder, to include a rash and sun spots; bilateral heel spurs; migraines; vertigo; bilateral leg pain; CFS; a lumbar spine disability; as well as denied a TDIU.  In February 2013, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in June 2014, and, in July 2014, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) without electing a Board hearing. 

In a December 2012 rating decision,  the RO granted the Veteran service connection for an acquired psychiatric disorder (characterized as GAD), and assigned an initial, 30 percent rating, effective November 5, 2010 (the date of the Veteran's claim for service connection).  This action resolved the service connection claim.  However, in June 2013, the Veteran filed a NOD with the initial 30 percent disability rating assigned.  The RO issued a statement of the case (SOC) in June 2014, and in July 2014, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) without electing a Board hearing. 

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for a GAD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

The Board further notes that, in a May 2013 rating decision, the AOD denied service connection for "Gulf War syndrome" (raised in the Veteran's February 2013 NOD).  Although no notice of disagreement was filed with respect to this denial, as explained in more detail, below, the Board finds that, rather than warranting adjudication as a separate claim, this matter is more properly deemed a theory of entitlement raised in connection with the claims for service connection for skin problems, migraines, vertigo and CFS. 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file, which consists of various adjudication documents that are duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.

The Board's decision addressing the claim for service connection for bilateral hearing loss is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  Although the Veteran has credibly asserted in-service noise exposure, testing results establish that the Veteran does not have-and, at no point pertinent to the current claim, has had-hearing loss in either ear to an extent recognized as a disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met. 38 C.F.R. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a pre-rating March 2012 letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection.  This letter also informed the Veteran of what information and evidence would be obtained by the VA and what evidence the Veteran was expected to submit.  The AOJ also provided the Veteran with general information pertaining to the assignment of disability ratings and effective dates, including the types of evidence that impacts such determinations.  This letter meets the VCAA's timing and content of notice requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records (/STRS), the reports of VA examinations, as well as the Veteran's VA outpatient treatment records and records from the Social Security Administration.  Also of record and considered in connection with the claim are various written statements provided by the Veteran and by his representative, on his behalf.    The Board finds that no further action in connection with this claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998).

I. Service Connection, Bilateral Hearing Loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed, for certain chronic disease, including organic diseases of the nervous system (interpreted to include sensorineural hearing loss), which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no award of service connection.  See 38 U.S.C.A. § 1110.  See also Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Rabideau v. Derwinski, 2 Vet. App. 141(1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability shortly prior to or at the time the claim is filed, or during the pendency of the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Initially, the Board notes that the Veteran likely had in-service noise exposure, as alleged.  He was in the Air Force and was around jet engines and bombs exploding in the distance.  He also served in Desert Storm/Desert Shield.  Thus, the Board finds that the Veteran assertions of in-service noise exposure appear consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 .  Moreover, as the Board finds no reason to question the veracity of the Veteran's assertions in this regard, such assertions are deemed credible.  

Notwithstanding the above, and the fact that the Veteran asserts the existence of a relationship between in-service noise exposure and current diminished hearing, the claim for service connection for bilateral hearing loss must fail because hearing loss to an extent recognized as a disability for VA purposes (as defined under 38 C.F.R. § 3.385) has not been shown at any point pertinent to this appeal. 

The report of a April 2012 VA audiological evaluation indicates that, on audiometric testing, pure tone thresholds, in decibels, were as follows:   




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
35
20
LEFT
15
15
20
35
20

Speech recognition scores were 98 percent on the right and 98 percent on the left. 

Therefore, despite the fact that the Veteran likely experienced in-service noise exposure, as alleged, post-service audiometric and speech discrimination testing results do not support a finding that the Veteran has hearing loss in either ear to an extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3..385.  There is otherwise no t

As the Veteran's pure tone thresholds and speech recognition scores have not met even the minimum requirements of 38 C.F.R. § 3.385, this evidence establishes that the Veteran does not have a hearing loss disability in either ear.  The fundamental determination as to whether there exists hearing loss to an extent recognized as a disability for VA purposes is governed by the requirements of 38 C.F.R. § 3.385, which does not authorize a finding of hearing loss disability when pure tone thresholds and/or speech recognition scores fail to meet the requirements of the regulation.  In other words, the Board is bound by the testing results and has no discretion in this regard.   

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report matters within his personal knowledge, to include his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  While the Veteran himself may be asserting that he has a bilateral hearing loss disability, the Board points out that he simply does not have the appropriate training and expertise to provide, on the basis of his own lay assertions, the testing results needed to establish a current hearing disability within the meaning of 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.159(a) (defining "competent medical evidence" as evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Hence, his assertions in this regard have no probative value. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  38 U.S.C.A. § 1110.  Thus, where, as here, competent, probative evidence establishes that the Veteran does not have the hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  As such, the claim for service connection for bilateral hearing loss must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against this aspect of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted. 

Initially, the Board notes that the Veteran's service from July 2, 1976 to March 27, 1984, although indicated on the DD 214 covering the dates from March 28, 1984 to March 27, 1988, is not corroborated by a DD 214.  Thus, on remand, the AOJ must request and associate the Veteran's DD 214 for the relevant time period with the claims file.

Additionally, an AGSC Form 37R-E, effective August 1, 2004 indicates that the Veteran served with the Delaware National Guard from August 18, 1988 to January 2, 1989.  There is no indication of service treatment records requested from such entity.  The Board additionally notes that there are very few service treatment records, mostly dental, covering the 11+ years that the Veteran was on active service with the Air Force from 1976 to 1988.  Also, the electronic claims file includes no treatment records associated covering the active Army period from September 1990 to April 1991.  On remand, the AOJ must make every effort to associate all service treatment records for this Veteran, to include asking the Veteran to submit any records he might have in his possession.

With respect to the Veteran's claims for a low back disability, varicose veins and heel spurs, the Veteran contends he began experiencing musculoskeletal problems during his time in-service in Southwest Asia due to carrying heavy equipment through the sand, which has persisted since that time.  An April 2004 National Guard medical review indicates that the Veteran had back pain and varicose veins.  An April 2012 VA examination indicates no opinion concerning the etiology of these claimed conditions.  Given the Veteran's credible contentions concerning in-service events, the Board finds that a medical opinion is needed to resolve the claim for service connection for a low back disability, varicose veins, and heel spurs.  See 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159  (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the Veteran's claims for service connection for a skin disorder, migraine, vertigo, and CFS, the Veteran contends that he is entitled to service connection as these disabilities are a result of his service in Southwest Asia. 

Subject to various conditions, service connection may be granted for a disability due to an undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  There must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neurophysical signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 

The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By  history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply. VAOPGCPREC 8-98 (Aug. 3, 1998). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d)  warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" to include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

The April 2012 VA examiner indicated that the Veteran has a history of tension headaches and no impairments related to his activities or other symptoms to suggest CFS.  She additionally indicated that the Veteran did not have a skin condition at the time of his examination.  The VA examiner seemingly attributed the Veteran's vertigo to his service-connected tinnitus; however, without rationale.  The examiner additionally indicated that the Veteran has degenerative arthritis of the lumbar spine.  However, the VA examiner did not address whether the Veteran's claimed symptoms were manifestations of undiagnosed illness or other qualifying, chronic disability or offer any etiology.  Under these circumstances, the Board finds that the evidence currently of record is inadequate to resolve the claims and that further examination(s) and opinions are needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, supra. 

Concerning the Veteran's claim for an increased rating for his GAD, the April 2012 examiner indicated that the Veteran has dysthymic disorder, chronic depressed mood, low energy/fatigue, low self-esteem, feeling hopeless as well as an GAD; however, she was unable to speculate the level of impairment for each of the Veteran's psychiatric conditions without resorting to mere speculation.  However, there is no indication of a rationale as to why the mental health examiner cannot make this delineation.  Additionally, the examiner indicated that the Veteran's most significant stressor appeared to be the abuse that he suffered as a child and his feelings of depression began in childhood during the abuse.  Thus, it appears as though at least some of the symptoms attributable to the Veteran's psychiatric disabilities may be distinguished from those attributable to his service-connected GAD.  See Mitleider v. Brown, 11 Vet App 181 (1998) (standing for the proposition that where nonservice-connected symptoms cannot be separated from service-connected symptoms, all of the symptoms are treated as service-connected).  Thus, an additional psychiatric examination is in order.

As for the claim for a TDIU, the Board notes that, inasmuch as resolution of the service connection and higher rating claims may well have a bearing on the claim for a TDIU, the claims are inextricably intertwined with the TDIU claim .  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Any action on the TDIU claim, at this juncture, would be premature; hence, this matter must be remanded, as well.

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may well result in denial of the claim(s)-in particular, the claim for an increased rating for a GAD.  See 38 C.F.R. § 3.655(a),(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file includes the most recent VA outpatient treatment records from the Charleston VA Medical Center (VAMC) dated through March 2012.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain any records of treatment for the disabilities under consideration from the Charleston VAMC from March 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.  Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  

The AOJ should adjudicate each claim in light of all pertinent evidence-to particularly include, for the sake of efficiency, all evidence added to the electronic claims file since the last adjudication (notwithstanding any waiver received).  The AOJ's adjudication of the higher rating claim should include consideration of whether any, or any further, "staged" rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate.  

Accordingly, these matters are hereby REMANDED for the following action:

1.   Obtain, through official sources, the Veteran's DD 214 (s) from his period of active duty dating from July 2, 1976 to March 27, 1984.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 

2.   Obtain, through official sources, all of the Veteran's service treatment records to include records from the Delaware National Guard, any additional available records from the Veteran's period of service from 1976 to 1988 and his period of active duty from September 1990 to April 1991.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 

3.  Obtain from the Charleston VAMC all records of evaluation and/or treatment for the Veteran since March 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 

4.  Send  to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal.  Specifically ask the Veteran to submit all DD 214s in his possession as well as all service treatment records, as well as to furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent VA records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 
 
5.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 
 
6.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examinations of his lumbar spine, legs (varicose veins) and heel spurs, each by an appropriate physician.   

The entire, electronic claims file (in VBMS and Virtual VA, to include complete copy of the REMAND), must be made available to each designated examiner,  and each examination report should include discussion of the Veteran's documented medical history and assertions.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

Lumbar Spine:  The examiner should clearly identify all current disability(ies) of the lumbar spine currently present, or present at any point pertinent to the current claim (even if now asymptomatic or resolved)..  

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by the Veteran's military service.  The examiner must specifically consider the Veteran's allegations that his lumbar spine disability is related to carrying heavy equipment through the sand while stationed in Southwest Asia.

Heel Spurs:  The examiner should clearly identify all current disability(ies) of the feet, specifically including heel spurs, currently present, or present at any point pertinent to the current claim (even if now asymptomatic or resolved).  

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by the Veteran's military service.  The examiner must specifically consider and discuss the Veteran's allegations that his heel spur disability is related to carrying heavy equipment through the sand while stationed in Southwest Asia.

Varicose Veins:  The examiner should clearly identify all current disability(ies) of varicose veins, currently present, or present at any point pertinent to the current claim (even if now asymptomatic or resolved).  

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by the Veteran's military service.  

7.  After all available records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA Gulf War examination, by an appropriate physician.  This examination should conform to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010), at a VA medical facility.  As indicated below, additional specialist examination(s) should be conducted as needed. 

The entire, electronic claims file (in VBMS and Virtual VA, to include complete copy of the REMAND), must be made available to each designated examiner, and each examination report should include discussion of the Veteran's documented medical history and assertions.

Each physician must provide all examination findings, along with complete, clearly-stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate).

a)  The primary Gulf War examiner should note and detail all reported symptoms of a skin disorder, migraines, vertigo and CFS.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of the claimed disabilities. 

b)  The examiner should list all diagnosed disabilities related to the Veteran's claimed skin disorder, migraines, vertigo and CFS and state which symptoms are associated with each disability.  The physician should identify all such disability(ies) present at any time since January 2012 (even if currently resolved).  If all symptoms are associated with diagnosed condition(s), additional specialist examinations for diagnostic purposes are not needed. 

c)  The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed vertigo was caused OR is or has been aggravated (worsened beyond natural progression) by his service-connected tinnitus.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation, consistent with 38 C.F.R. § 3.310(b) (to include by establishing the baseline disability prior to aggravation).  

d)  If any symptoms of a skin disorder, migraines, vertigo and CFS are not determined to be associated with a known clinical diagnosis, further specialist examination(s) will be required to address these findings, and should be ordered by the primary examiner. 

e)  If any specialist examination(s) is/are warranted, the primary examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis. 

If the Veteran's symptoms from the claimed conditions during the period on appeal cannot be attributed to any known clinical diagnosis, the examiner must specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that either (1) existed for six months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six-month period.

f) For each diagnosed disability manifested by skin problems, headaches, dizziness, or symptoms of fatigue/sleep problems/low energy, the physician should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.

In rendering each requested opinions, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include the Veteran's competent assertions as to nature, onset and continuity of symptoms, as well as his contentions that his conditions are the result of his time in Southwest Asia.

8.  After all records and/or responses are associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination by an appropriate mental health professional.

The entire, electronic claims file (in VBMS and Virtual VA, to include complete copy of the REMAND), must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.
All indicated tests and studies (to include psychological testing, if should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of the Veteran's psychiatric symptoms, including, but not limited to, depressed mood; anxiety; panic attacks; chronic sleep impairment; impaired memory, judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should also provide comment as to the impact of his psychiatric symptoms on his occupational and social functioning. 

Based on current examination findings and consideration of the Veteran's documented mental health history and lay assertions, the examiner should also indicate which mental health symptoms are attributable to the Veteran's service-connected GAD and which symptoms are attributable to any other existing psychiatric disability, to include diagnosed dysthymic disorder.  If any symptoms cannot be distinguished from service-connected and nonservice-connected disability, the examiner should clearly so state.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

9.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 
 
10.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication, and legal authority (to include, with respect to the higher rating claim, whether staged rating is appropriate.) 
 
11.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.
 
The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
 

Department of Veterans Affairs


